vo significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division in re ein this letter constitutes notice that pursuant to your authorized representative’s request in a letter dated date your request for an extension for amortizing the unfunded liabilities described in sec_412 of the internal_revenue_code and sec_302 of the employee_retirement_income_security_act_of_1974 for the plan_year has been withdrawn accordingly the case has been closed by beginning april this office we have sent a copy of this letter to the manager ep classification in and to your authorized representatives pursuant to a power_of_attorney on file in this office to the manager ep compliance unit in - if you require further assistance in this matter please contact ‘sincerely yours - fe a kk donna m prestia manager employee_plans actuarial group
